Case: 11-51264     Document: 00511889440         Page: 1     Date Filed: 06/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2012
                                     No. 11-51264
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DERRICK TOMMY ROBINSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:00-CR-25-2


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Derrick Tommy Robinson, federal prisoner # 03339-180, has applied for
leave to proceed in forma pauperis (IFP) in this appeal from the denial of his
motion under 18 U.S.C. § 3582(c)(2) for a reduction of his sentence in light of the
Fair Sentencing Act of 2010 (FSA). The district court determined that Robinson
was not eligible for a reduction of his sentence under the FSA.
        The Sentencing Commission has amended the drug quantity table in
U.S.S.G. § 2D1.1, effective November 1, 2011. See United States Sentencing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Case: 11-51264   Document: 00511889440      Page: 2   Date Filed: 06/18/2012

                                    No. 11-51264

Commission, Guidelines Manual, Supp. to Appendix C-Vol. III, Amendment 750,
at 391-98 (Nov. 1, 2011) (Amend. 750). Amendment 750, Part A, re-promulgated
portions of temporary emergency Amendment 748, which altered the base
offense levels for various crack cocaine quantities in the drug quantity tables of
§ 2D1.1(c) to conform with the new statutory sentences set out in the FSA. See
id.
         The record reflects that Robinson’s offense involved 3.67 kilograms of crack
cocaine and 1.73 kilograms of cocaine, resulting in a total marihuana
equivalency of 24,955.08 kilograms. Although Amendment 750, Part A, has been
made retroactively applicable, see U.S.S.G. § 1B1.10(c), it did not lower base
offense levels for offenses such as Robinson’s. See Amend. 750, at 394.
         Because Robinson was not eligible for a sentence reduction under
Amendment 750, he cannot show that he will present a nonfrivolous issue with
respect to the district court’s denial of his § 3582(c)(2) motion. See Dillon v.
United States, 130 S. Ct. 2683, 2691 (2010); Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983). The request for leave to proceed IFP on appeal is DENIED and
the appeal is DISMISSED. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997); 5TH CIR. R. 42.2.




                                           2